Citation Nr: 1137378	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  09-16 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected residuals of left (minor) shoulder dislocation.  

2.  Entitlement to an initial, compensable disability rating for service-connected residuals of ruptured right quadriceps muscle disability (Muscle Group XIV).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from May 2001 to July 2004.  The Veteran's decorations, medals, and badges include the Global War on Terrorism Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In addition to the issues listed above, the October 2008 rating decision also denied service connection for a right foot and right knee disability.  The Veteran submitted a timely notice of disagreement as to the right foot, right knee, left shoulder, and muscle disabilities; however, he limited his appeal to the issues involving an increased rating for his service-connected left shoulder and muscle disabilities.  See May 2009 VA Form 9.  Therefore, the Board finds that the Veteran did not perfect an appeal as to the right foot and right knee issues and that those issues will not be addressed in the decision below.  

In written arguments dated in August 2011, the Veteran's representative referred to the matters of service connection for right foot and right knee disabilities.  The matter of reopening the claims for these disabilities is referred to the RO for any appropriate action.   


FINDINGS OF FACT

1.  The evidence shows that the left shoulder disability is manifested by subjective complaints of pain, weakness, and instability, as well as reports of recurrent subluxation and dislocations several times a week and radiating pain into the left hand.  However, the objective evidence of record does not reveal any evidence of instability, recurrent dislocations, or findings consistent with cervical myelopathy.  The objective evidence shows the Veteran has limited range of motion in flexion and abduction in his left shoulder, which is occasionally demonstrated beyond shoulder level and otherwise shown to be limited to shoulder level and midway between his side and shoulder level.  There is evidence suggesting that the Veteran's limited motion may be due to poor reliability due to submaximal effort and/or due to somatization disorder; however, the evidence shows that the Veteran's range of motion has been consistently limited by pain and weakness.  However, additional functional impairment due to flare-ups of pain, incoordination, fatigability, or the like is not demonstrated to any significant degree.

2.  The evidence reflects that the residual right quadriceps muscle disability more nearly approximates a moderately severe muscle disability, as it is manifested by cardinal signs and symptoms of a muscle disability, such as loss of power, shown by three out of five strength testing of the rectus femoris, lowered threshold of fatigue, shown by lay and medical evidence of increased fatigability and weakness in the right thigh, and fatigue-pain, shown by lay and medical evidence of generalized pain in the right thigh.  The evidence also shows the disability is manifested by loss of deep fascia or muscle substance and intermuscular scarring, as shown by the three by nine centimeter defect in the mid-anterior thigh.  The evidence also shows the Veteran's disability affects some of his activities of daily living and results in some functional impairment in his ability to stand and walk for prolonged periods of time.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent disability rating, but no higher, for service-connected residuals of left shoulder dislocations have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5201 (2011).

2.  The schedular criteria for a 30 percent disability rating, but no higher, for service-connected residual right quadriceps muscle disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.120, 4.55, 4.56, 4.72, Diagnostic Codes 5314 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, as here, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Left shoulder

Entitlement to service connection for residuals of left shoulder dislocation was established in October 2008, and the RO assigned a 10 percent disability rating based on painful motion.  The rating decision dated in October 2008 showed that  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5201, effective July 18, 2008, was the applicable rating criteria.  

The Veteran disagreed with the disability rating assigned to his service-connected left shoulder disability, which is the basis of the current appeal.  The Board will proceed to evaluate the Veteran's left shoulder disability to determine if he warrants a higher disability rating under DC 5201 and any other potentially applicable diagnostic codes.  

Under DC 5201, a 20 percent evaluation is warranted where movement of the minor arm is limited at the shoulder level or midway between the side and shoulder level; and a 30 percent rating is warranted where movement of the minor arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Plate I, indicates that normal flexion and abduction of the shoulder is 180 degrees, with the shoulder level measured at 90 degrees, respectively, and normal internal and external rotation of the shoulder is 90 degrees.  

Review of the pertinent evidence of record reveals that the Veteran's service-connected left shoulder disability is manifested by subjective complaints of pain weakness, and instability.  The Veteran has also reported that he experiences recurrent subluxation and dislocations in his left shoulder several times a week, and beginning in October 2009, he reported that his left shoulder pain was radiating into his left hand.  

The objective evidence of record includes a September 2008 VA examination report, as well as VA outpatient treatment record dated from 2008 to 2011.  At the September 2008 VA examination, the Veteran reported having pain in his left shoulder but he denied having locking, stiffness, or effusion in the joint.  Nevertheless, the Veteran also reported having moderate flare-ups every two to three weeks that are manifested by pain.  In this regard, he also reported that he lost his job due to a 100 percent decrease in endurance.  Objective examination revealed that the Veteran was able to demonstrate flexion from zero to 170 degrees, with pain beginning at 160 degrees.  He was able to demonstrate normal abduction from zero to 180 degrees, although he complained of pain at 160 degrees.  The Veteran was able to demonstrate external rotation from zero to 70 degrees, with pain at 70 degrees, and normal internal rotation from zero to 90 degrees.  The September 2008 VA examiner noted that, while the Veteran had painful motion, repetitive use did not result in any additional limitation of motion and that there was no evidence of ankylosis or recurrent dislocations.  The examiner also noted that X-rays of the Veteran's left shoulder were normal.  

The other objective evidence of record reveals that the Veteran's left shoulder symptoms fluctuate in severity.  In December 2008, the Veteran was unable to abduct his arm more than 90 degrees and the examining physician noted that the Veteran's left shoulder was dramatically weak on abduction.  See also VA outpatient treatment records dated January 2009 and March 2010.  In this regard, the evidence reflects that the Veteran has moderate loss of motion in abduction, as he was noted to demonstrate abduction to 100 degrees, with complaints of pain, in October 2009 and February 2010, and abduction to 80 degrees in April 2010.  However, in September 2010, the Veteran demonstrated abduction to 45 degrees.  

With respect to flexion, the evidence shows that the Veteran has variously demonstrated flexion (forward elevation) to 115 degrees, 120 degrees, 180 degrees, 110 degrees, 100 degrees, and 90 degrees.  See VA outpatient treatment records dated February, March, and October 2009, and February, March, and April, September, and November 2010.  The Board has considered whether the evidence shows a gradual decrease in range of flexion over time; however, the evidence does not reflect a progressive decrease in the Veteran's range of motion but, instead, as noted, shows that the Veteran's range of motion in flexion fluctuates in severity.  See Id.  

Otherwise, the evidence shows that the Veteran experiences guarding in his left shoulder, with unusual movement patterns.  See VA outpatient treatment records dated January and February 2009.  However, examiners have noted that they have observed submaximal effort on the part of the Veteran, given strength and range of motion testing and his reports of pain.  See February 2009 and November 2010 VA outpatient treatment records.  

In this regard, while the Veteran has reported that he experiences instability, subluxation, and dislocations in his left shoulder, objective testing has not revealed findings that are consistent with his subjective report of such symptoms.  In December 2009, the examining physician noted that there was no evidence of instability or recurrent dislocations and that an arthrogram did not reveal any abnormalities in the left shoulder, noting that the labrum and rotator cuff tendons were intact with normal capsular volume.  The examiner noted that patients with multidirectional instability have no obvious abnormalities but that capsular volume is usually patulous on arthrogram.  Similarly, while the Veteran has reported radiating symptoms into his left hand, testing for cervical myelopathy, including X-rays and MRIs, have been negative.  See September 2010 VA outpatient treatment record.  Likewise, while examiners have noted the Veteran's report of left shoulder symptoms, physicians have noted that his left shoulder symptoms may be due to somatization disorder.  See VA outpatient treatment records dated November 2010 and January 2011.  

In evaluating the Veteran's claim, the Board notes at the outset that the Veteran is competent to report the nature, frequency, and severity of his left shoulder symptoms, particularly his reports of pain, weakness, and dislocations.  However, with respect to his reports of instability and subluxation, the Board finds that the objective evidence of record is the most competent, credible, and probative, as objective testing confirms the presence of clinical findings suggestive of or consistent with instability, subluxation, and other symptoms.  With this in mind, the Board will proceed to evaluate the Veteran's claim.  

In evaluating the Veteran's claim under DC 5201, the Board again notes that the evidence shows the Veteran's range of motion has fluctuated throughout the pendency of this claim and appeal.  In this regard, while there is competent medical evidence showing the Veteran is able to move beyond shoulder level, there is also competent medical evidence showing that his flexion and abduction has occasionally been limited to shoulder level as well as midway between his side and shoulder level.  See VA outpatient treatment records dated March, April, and September 2010.  While there is evidence suggesting that the Veteran's limited motion may be due to poor reliability due to submaximal effort and/or due to somatization disorder, the evidence shows that the Veteran's range of motion has been consistently limited by pain and weakness.  In making determinations with regard to the application of 38 C.F.R. §§ 4.40 and 4.45, the Board is bound by the holding in VAOGCPREC 9-98 (August 14, 1998), which held that these provisions must be considered in light of the relevant Diagnostic Code governing limitation of motion.  That is, the "claimant's painful motion may add to the actual limitation of motion so as to warrant a [higher] rating ....."  VAOPGCPREC 9-98 (August 14, 1998).  

Therefore, given the Veteran's consistent reports of painful motion, the Board will resolve all doubt in favor of the Veteran and find the evidence supports the grant of a 20 percent disability rating under DC 5201 based upon limited range of motion in flexion and abduction.  

A rating higher than 20 percent is not warranted under DC 5201, however, because there is no evidence showing that the Veteran's range of motion is limited to 25 degrees from his side in any plane of excursion, including due to pain or repetitive motion.  

The Board has considered whether a rating higher than 20 percent is warranted under any other potentially applicable diagnostic code.  However, the evidence does not show that the Veteran's left shoulder disability is manifested by ankylosis of the scapulohumeral articulation, any impairment of the humerus, including loss of head, nonunion, fibrous union, or malunion, or impairment of the clavicle or scapula.  Therefore, DCs 5200, 5202, and 5203 are not for application in this case.  

The Board has considered whether a separate rating may be assigned for the scar located on the Veteran's left shoulder due to previous surgery.  However, the the evidence shows that the residual surgical scar is minimal and well-healed, with no lay or medical evidence that it affects limitation of motion or is manifested by tenderness or any other compensable symptom.  Therefore, a separate rating is not warranted for the scar on the Veteran's left shoulder.  See DCs 7800 to 7805 (2002 & 2011).   
 
The Board has also considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  

In evaluating the Veteran's claim under DeLuca, supra, the Board notes that the examiner who conducted the September 2008 VA examination did not render an opinion as to any additional functional limitation due to pain.  However, the Board finds no prejudice to the Veteran in this regard for the following reasons.  While the Veteran reported having flare-ups of pain every two to three months at the September 2008 VA examination, the Board notes that the other objective evidence of record corroborates the Veteran's report of chronic flare-ups of pain, as the evidence shows that his range of motion has fluctuated in severity and resulted in varying limits in his range of motion.  However, the Veteran's fluctuations and varying limits in range of motion, including as due to pain, are contemplated by the 20 percent rating assigned herein and there is no evidence which supports the grant of a disability rating higher than 20 percent based upon functional loss due to pain.  Therefore, a rating higher than 20 percent is not warranted under 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra.

Therefore, based on the foregoing, the Board finds that, with resolving all doubt in favor of the Veteran,  the evidence of record supports the grant of a 20 percent disability rating, but no higher, for the Veteran's service-connected left shoulder disability throughout the appeal period.  All reasonable doubt has been resolved in favor of the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Right Quadriceps Muscle Disability

Service connection for residuals of a ruptured right quadriceps muscle, affecting muscle group XIV, was established in October 2008, and the RO assigned a noncompensable (zero percent) disability rating pursuant to 38 C.F.R. § 4.73, DC 5314, effective July 2008.  In granting a noncompensable disability rating, the RO determined that the evidence showed the Veteran had a slight muscle disability, as he was able to walk normally and stand for nearly three hours.  

The Veteran disagreed with his initial, noncompensable disability rating, which is the basis of the current appeal.  The Veteran has stated that he believes his disability should be deemed either a moderate or moderately severe muscle disability, given the evidence of increased fatigability, tissue loss, intermuscular scarring, weakness, and palpable muscle loss.  

As noted, the Veteran is currently rated noncompensable under the criteria of 38 C.F.R. § 4.73, DC 5314 for injuries to muscle group XIV, which is the anterior thigh group, including the (1) Sartorius, (2) rectus femoris, (3) vastus externus, (4) vastus intermedius, (5) vastus internus, and (6) tensor vaginae femoris.  The functions of the group are extension of the knee (2, 3, 4, 5); simultaneous flexion of the hip and flexion of the knee (1); tension of fascia lata and iliotibial (Maissiat's) band, acting with XVII (1) in postural support of body (6);acting with hamstrings in synchronizing hip and knee (1, 2).  

Under DC 5314, a noncompensable rating is warranted for a slight injury; a 10 percent rating is warranted for a moderate injury; a 30 percent rating is warranted for a moderately severe injury; and a 40 percent rating is warranted for a severe injury.

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55 and 4.56.  A muscle injury evaluation will not be combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a).  An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(a), (b).  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

The type of injury associated with a slight muscle disability is a simple wound of muscle without debridement or infection.  A history with regard to this type of injury should include service department records of superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section.  Objective findings include a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus, or no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

The type of injury associated with a moderate muscle disability is a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department record or other evidence of in-service treatment for the wound and record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle disability is a through-and-through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include service medical record or other evidence showing prolonged hospitalization for treatment of wound, record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe disability of muscles is a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  A history consistent with this type of injury would include service department record or other evidence showing hospitalization for a prolonged period for treatment of wound, record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings of a severe disability would include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. 
If present, a severe injury would also show X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).  

Review of the pertinent evidence reveals that the Veteran's currently suffers from residuals of a right quadriceps muscle injury incurred during service.  The service treatment records (STRs) show that the Veteran suffered an injury to his right quadriceps muscle after a water container, referred to as a buffalo, fell on his leg and caused a contusion and tear to his right thigh.  The STRs show that the Veteran experienced swelling, decreased sensation, pain, weakness and decreased knee range of motion following the injury, which resulted in his participation in physical therapy, as well as being placed on a limited profile from August to November 2002.  

The current evidence of record shows that the Veteran's residual symptoms affect his right rectus femorus and include loss of deep fascia or muscle substance, limited range of motion in the hip, and a lateral femoral nerve injury.  The Veteran has reported that he experiences pain and 40 percent decreased endurance due to his right quadriceps disability.  Objective examination at the September 2008 VA examination revealed the Veteran demonstrated limited, painful range of motion in hip flexion.  There was evidence of intermuscular scarring and loss of deep fascia or muscle substance in the form of a 3 by 9 centimeter depression in the mid-portion of the right thigh transversely; however, the physician noted that muscle function was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living and that range of motion of any joint was not limited by the muscle injury.  There was also no evidence of muscle atrophy, herniation, or abnormal muscle tone or bulk.  Nevertheless, the VA examiner noted that there was evidence of pain, increased fatigability, and weakness, although there was no evidence of decreased coordination or uncertainty of movement.  The examiner also noted that the Veteran's muscle strength in the rectus femoris was three out of five.  

Objective examination in September 2008 also revealed residuals of nerve damage manifested by numbness, paresthesias, dysesthesias, and pain, but the examiner noted that the function of the Veteran's joints were not affected by the nerve disorder.  With respect to the Veteran's functional limitations due to his muscle injury, the evidence shows that the Veteran is able to stand between one to three hours, walk between one fourth and one mile, and that his gait is normal.  

In evaluating the Veteran's claim under DC 5314, the Board notes at the outset that the Veteran's right quadriceps disability does not fit squarely into any particular muscle disability designation.  However, the Board finds that the evidence shows his disability warrants a designation greater than a slight muscle disability and, thus, a compensable rating.  In making this determination, the Board notes that, while the STRs do not reflect that the Veteran's right quadriceps injury was caused by a through-and-through wound or a deep penetrating bullet or missile and resulted in debridement or prolonged infection, the evidence reflects that the crush injury resulted in prolonged treatment and rehabilitation of the Veteran's right thigh and is now manifested by some of the cardinal signs or symptoms of a muscle disability, with impairment of function.  

After carefully reviewing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that his service-connected residual right quadriceps disability more nearly approximates a moderately severe muscle disability and warrants a 30 percent disability rating under DC 5314.  In making this determination, the Board notes that the evidence shows the Veteran's disability is manifested by a number of the cardinal signs and symptoms of a muscle disability, including loss of power, as strength testing of the rectus femoris revealed three out of five; lowered threshold of fatigue, as there is lay and medical evidence of increased fatigability and weakness in the right thigh; and fatigue-pain, as there is lay and medical evidence of generalized pain in the right thigh.  

In addition to the foregoing, the evidence reflects that the Veteran's disability is manifested by loss of deep fascia or muscle substance and intermuscular scarring, as shown by the three by nine cm defect in the mid-anterior thigh.  As noted, strength testing of the Veteran's right thigh revealed decreased strength, although the examiner noted that his muscle function was normal in terms of endurance and strength.  However, the examiner also noted that the Veteran's right quadriceps disability affected some of the Veteran's activities of daily living and resulted in some functional impairment in his ability to stand and walk for prolonged periods of time.  

Based on the foregoing reasons and bases and after considering the evidence both for and against the claim, the Board finds that the Veteran's service-connected residual right quadriceps disability more nearly approximates a moderately severe muscle disability and warrants no more than a 30 percent disability rating under DC 5314.  

A 40 percent rating and finding of a severe muscle disability is not supported by the evidence of record, as there is no evidence that the Veteran's right quadriceps muscle disability is manifested by a shattering bone fracture, open comminuted facture, with extensive debridement, prolonged infection, intermuscular binding or scarring, or symptoms that more nearly approximate such.  In addition, there is no objective evidence of ragged, depressed, and adherent scars indicating wide damage to muscle groups or evidence of muscle swelling or hardening abnormally in contraction.  There is also no evidence of severe impairment of function on tests of strength, endurance, or coordinated movements.  

The Board has considered whether the Veteran may be granted a separate disability rating based upon the neurological damage caused by his service-connected right quadriceps muscle disability.  As noted, the evidence shows that the Veteran's disability is manifested by sensory loss due to damage of the cutaneous nerve in the lateral right thigh.  In this context, 38 C.F.R. § 4.124a, DC 8529 provides that paralysis of the external cutaneous nerve of the thigh warrants a noncompensable disability rating if mild or moderate and a 10 percent rating if severe to complete.  See also DCs 8629 and 8729.  As noted, the September 2008 VA examination report reveals that the Veteran's service-connected right quadriceps muscle disability is manifested by residuals of nerve damage characterized by numbness, paresthesias, dysesthesias, and pain.  However, the examiner noted that the function of the Veteran's joints was not affected by the nerve disorder.  Therefore, the Board finds that the Veteran experiences no more than mild paralysis of his cutaneous nerve, as there is only evidence of subjective complaints, without objective evidence of findings underlying the Veteran's report of symptoms.  Accordingly, the Board finds that a separate compensable disability rating is not warranted for the neurological damage caused by the Veteran's service-connected right quadriceps muscle disability.  

The Board has also considered the Veteran's functional loss due to pain on motion, under the provisions of 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, as the September 2008 VA examiner noted that the Veteran experienced weekly flare-ups of pain, which the Veteran estimated resulted in a 40 percent decrease in his endurance.  The VA examiner did not provide an estimate as to the functional impairment experienced by the Veteran during his flare-ups; however, the Board finds no prejudice to the Veteran in this regard.  Indeed, the Board finds that any additional functional impairment experienced by the Veteran is contemplated in the disability rating assigned herein, which considers the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  See 38 C.F.R. § 4.56(c).  Therefore, an increased evaluation is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Additionally, the Board observes that the Veteran is separately rated for residuals of a right hip fracture, rated as 10 percent disabling under DC 5252 (the issue is not on appeal).  The 10 percent rating for this disorder was assigned based on painful motion of the right hip.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2011).  Consequently, the same manifestation for which the Veteran is being compensated under DC 5252 may not be utilized for compensation in the issue currently on appeal.   

Therefore, based on the foregoing reasons and bases, the Board finds that the Veteran's service-connected residual right quadriceps muscle disability more nearly approximates a moderately severe muscle disability and, thus, warrants no more than a 30 percent disability rating under DC 5314, throughout the appeal period.  All reasonable doubt has been resolved in favor of the Veteran.  

Extraschedular and Unemployability

The Board must also consider whether referral is warranted for a rating outside of the Rating Schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2011).

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Veteran's various symptoms referable to his left shoulder and residuals of ruptured right quadriceps include pain and functional limitations described in detail above.  The applicable schedular criteria have also been considered and applied.  The schedular criteria have been shown to encompass the symptoms and degree of severity of the disabilities at issue.  That is, the regular schedular criteria have been adequate for the disabilities at issue.  As such, referral for an extraschedular rating is not warranted.  

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  That is, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  During the appeal period, the Veteran has described problems that he has with employment.  For example, as of March 2010, VA treatment records show that he had slipped at work; the Veteran reported that he worked two jobs.  In  April 2010, the Veteran reported that he worked at McDonald's.  Accordingly, consideration of a TDIU is not warranted as the Veteran has been working.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

For an increased-compensation claim, the VCAA requirement is generic notice, that is, notice that informs the claimant of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, the Veteran is challenging the initial disability ratings assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  

Review of the record reveals that, in August 2008, the RO sent the Veteran a letter that addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate his service connection claims and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also informed him of how disability ratings and effective dates are assigned.  Therefore, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained VA outpatient treatment records dated from 2008 to 2011, and the Veteran was afforded a VA examination in September 2008.  The evidence of record is adequate to rate the issues on appeal.  Significantly, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  

							(CONTINUED ON NEXT PAGE)




ORDER

A 20 percent disability rating, but no higher, is warranted for the Veteran's service-connected residual left shoulder disability, subject to the regulations governing the payment of monetary benefits.  

A 30 percent disability rating, but no higher, is warranted for the Veteran's service-connected residual right quadriceps muscle disability, subject to the regulations governing the payment of monetary benefits.  
  



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


